                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


BRENDA BOGOSIAN,

                   Plaintiff,
                                                     Case No. 19-cv-1275-pp
      v.

ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that she is not employed, not married, and that she has two dependents she is

responsible for supporting. Dkt. No. 2 at 1. The only income listed by the

plaintiff is $60-$120 per month in child support. Id. at 2. The plaintiff lists no

expenses but indicates that her other household expenses are covered by


                                          1
“public assistance,” although the amount of assistance received is not stated.

Id. The plaintiff does not own a home, a car or any other property of value, id.

at 3-4, and she has $20 cash on hand or in a checking/savings account. id. at

3. The plaintiff has demonstrated that she cannot pay the $350 filing fee and

$50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint states that the Commissioner of Social Security

denied the plaintiff benefits for lack of disability, that the plaintiff is disabled,

and that the conclusions and findings of fact by the Commissioner when

denying benefits are not supported by substantial evidence and are contrary to

law and regulation. Dkt. 1 at 1-2. At this early stage in the case, and based on

the information in the plaintiff’s complaint, the court concludes that there may

be a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

                                           2
      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 4th day of September, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          3
